Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021, has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that the load path history indicator comprises an indicator generated from a hash of a program counter value of the first load instruction and a program counter of a previous instruction that led to the first load instruction.  As stated in the final rejection mailed on May 24, 2021, Jourdan’s indicator comprises bits of memory addresses from which values are loaded by load instructions (instead of program counter values where load instructions are stored and fetched from).
The examiner additionally notes that an updated search revealed the following references:
Teyssier et al., U.S. Patent Application Publication No. 2012/0124300, which has taught predicting which memory a current load instruction will access based on the memory that was accessed by the previous load instruction (see FIG.5, and paragraph [0097]).  However, Teyssier, alone or in combination, has not taught the specifically-claimed generated indicator (based on a hashing multiple program counter values).
Dwiel et al., U.S. Patent Application Publication No. 2017/0371790, which has taught a load path history (LPH) register that stores bits from program counter values associated with load instruction (FIG.8).  The LPH register is then XOR’d with part of the current load instruction address to determine an index into a prediction circuit (FIGs.9A-9B).  However, the examiner notes that applicant’s effective filing date is earlier than that of Dwiel.  As such, Dwiel is not prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183